DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 2020/0043400 A1).
As to claim 1, Chen teaches a backlight module, comprising: a glass substrate (#110 in Fig. 7 and/or 8 and in ¶ [0044]); a plurality of driving units (“DCS” in Fig. 7 and/or 8 and in ¶ [0044]), formed on the glass substrate, each of the driving units comprises a thin-film transistor (¶ [0044]); and a plurality of mini light-emitting diodes (mini-LEDs) (“LD” in Fig. 7 and/or 8 and in ¶ [0044]), disposed on the glass substrate, each of the mini-LEDs comprises a first electrode and a second electrode that are connected to a corresponding driving unit (“CP1” and “CP2” in Fig. 7 and/or 8 and in ¶ [0034]), wherein the driving unit comprises a switching module (“ST” in Fig. 7 and/or 8 and in ¶ [0044]), a driving module (“DT” in Fig. 7 and/or 8 and in ¶ [0044]) and a storing module (“Cpc” in Fig. 7 and/or 8 and in ¶ [0044]), one end of the switching module is connected to the driving module and the storing module (Fig. 7 and/or Fig. 8), the driving module is connected to the mini-LED (Fig. 7 and/or Fig. 8).  

As to claim 3, Chen teaches a first metal layer, disposed on the glass substrate, comprising the gate of the driving thin-film transistor; a gate insulating layer, disposed on the glass substrate and the first metal layer; an active layer, disposed on the gate insulating layer and located at one side of the gate of the driving thin-film transistor; 19a second metal layer, disposed on the gate insulating layer and the active layer, comprising the source and the drain of the driving thin-film transistor that are connected to the active layer; an insulating interlayer, disposed on the second metal layer, a through hole provided in the insulating interlayer, 
As to claim 4, Chen teaches the first metal layer further comprises a plurality of contact electrodes, the contact electrodes in each of the driving units comprises a first contact electrode and a second contact electrode, two ends of the first contact electrode are connected to the VDD signal end and the first electrode of the mini-LED respectively, two ends of the second contact electrode are connected to the second electrode of the mini-LED and the drain of the driving thin-film transistor respectively; or wherein the second metal layer further comprises a plurality of contact electrodes, the contact electrodes in each of the driving units comprises a first contact electrode and a second contact electrode, two ends of the first contact electrode are connected to the VDD signal end and the first electrode of the mini-LED respectively, two ends of the second contact electrode are connected to the second electrode of the mini-LED and the drain of the driving thin-film transistor respectively (Examiner notes the claim language here describes typical transistor structure, shown in Fig. 7 and related description in at least ¶ [0044], note the circuit diagram in Fig. 8).  
As to claim 6, Chen teaches the first metal layer further comprises the first capacitor electrode of the storage capacitor and the second metal layer further comprises the second capacitor electrode of the storage capacitor (Cpc in Fig. 7 and ¶ [0044]).  
As to claim 7, Chen teaches at an electricity conducting stage of a light emitting phase, the switching thin-film transistor and the driving thin-film transistor are switched on, the 
As to claim 8, Chen teaches a signal of the VDD signal end is at high voltage level and a signal of the VSS signal end is at low voltage level (¶ [0035], [0044]).  
As to claim 9, Chen teaches a display panel, comprising a backlight module comprising: a glass substrate (#110 in Fig. 7 and/or 8 and in ¶ [0044]); a plurality of driving units (“DCS” in Fig. 7 and/or 8 and in ¶ [0044]), formed on the glass substrate, each of the driving units comprises a thin-film transistor (¶ [0044]); and a plurality of mini light-emitting diodes (mini-LEDs) (“LD” in Fig. 7 and/or 8 and in ¶ [0044]), disposed on the glass substrate, each of the mini-LEDs comprises a first electrode and a second electrode that are connected to a corresponding driving unit (“CP1” and “CP2” in Fig. 7 and/or 8 and in ¶ [0034]), wherein the driving unit comprises a switching module (“ST” in Fig. 7 and/or 8 and in ¶ [0044]), a driving module (“DT” in Fig. 7 and/or 8 and in ¶ [0044]) and a storing module (“Cpc” in Fig. 7 and/or 8 and in ¶ [0044]), one end of the switching module is connected to the driving module and the storing 
As to claim 10, Chen teaches each of the driving units further comprises a VDD signal end (“ELVDD” in Fig. 8 and in ¶ [0044]) and a VSS signal end (“ELVSS” in Fig. 8 and in ¶ [0045]), the switching module comprises a switching thin-film transistor (Fig. 8 and in ¶ [0044]), the driving module comprises a driving thin-film transistor (Fig. 8 and in ¶ [0044]), the storing module comprises a storage capacitor (Fig. 8 and in ¶ [0044]), a gate (“Gs” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a scan line (“controlling input” in Fig. 8 and in ¶ [0044]), a source (“Ss” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a data line (¶ [0044]), a drain (“Ds” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a first capacitor electrode of the storage capacitor and a gate (“Gd” in Fig. 7 and in ¶ [0044]) of the driving thin-film transistor, a source (“Sd” Fig. 7 and/or Fig. 8) and in ¶ [0044]) of the driving thin-film transistor is 21connected to the second electrode (“CP1” in ¶ [0044]) of the mini-LED, a drain (“Dd” in Fig. 7 and/or Fig. 8 in ¶ [0044]) of the driving thin-film transistor is connected to the VSS signal end, a second capacitor electrode of the storage capacitor is connected to the VSS signal end (Fig. 7 and/or 8), the first electrode of the mini-LED is connected to the VDD signal end (“CP2” in ¶ [0044]).  
As to claim 11, Chen teaches a first metal layer, disposed on the glass substrate, comprising the gate of the driving thin-film transistor; a gate insulating layer, disposed on the glass substrate and the first metal layer; an active layer, disposed on the gate insulating layer and located at one side of the gate of the driving thin-film transistor; a second metal layer, disposed on the gate insulating layer and the active layer, comprising the source and the drain 
As to claim 12, Chen teaches the first metal layer further comprises a plurality of contact electrodes, the contact electrodes in each of the driving units comprises a first contact electrode and a second contact electrode, two ends of the first contact electrode are connected to the VDD signal end and the first electrode of the mini-LED respectively, two ends of the second contact electrode are connected to the second electrode of the mini-LED and the drain of the driving thin-film transistor respectively; or wherein the second metal layer further comprises a plurality of contact electrodes, the contact electrodes in each of the driving units comprises a first contact electrode and a second contact electrode, two ends of the first contact electrode are connected to the VDD signal end and the first electrode of the mini-LED respectively, two ends of the second contact electrode are connected to the second electrode of the mini-LED 22and the drain of the driving thin-film transistor respectively Examiner notes the claim language here describes typical transistor structure, shown in Fig. 7 and related description in at least ¶ [0044], note the circuit diagram in Fig. 8).   
As to claim 14, Chen teaches the first metal layer further comprises the first capacitor electrode of the storage capacitor and the second metal layer further comprises the second capacitor electrode of the storage capacitor (Cpc in Fig. 7 and ¶ [0044]).  

As to claim 16, Chen teaches each of the driving units further comprises a VDD signal end (“ELVDD” in Fig. 8 and in ¶ [0044]) and a VSS signal end (“ELVSS” in Fig. 8 and in ¶ [0045]), the switching module comprises a switching thin-film transistor (Fig. 8 and in ¶ [0044]), the driving module comprises a driving thin-film transistor (Fig. 8 and in ¶ [0044]), the storing module comprises a storage capacitor (Fig. 8 and in ¶ [0044]), a gate (“Gs” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a scan line (“controlling input” in Fig. 8 and in ¶ [0044]), a source (“Ss” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a data line (¶ [0044]), a drain (“Ds” in Fig. 7 and in ¶ [0044]) of the switching thin-film transistor is connected to a first capacitor electrode of the storage capacitor and a gate (“Gd” in Fig. 7 and in ¶ [0044]) of the driving thin-film transistor, a source (“Sd” Fig. 7 
As to claim 17, Chen teaches a first metal layer, disposed on the glass substrate, comprising the gate of the driving thin-film transistor; a gate insulating layer, disposed on the glass substrate and the first metal layer; an active layer, disposed on the gate insulating layer and located at one side of the gate of the driving thin-film transistor; a second metal layer, disposed on the gate insulating layer and the active layer, comprising the source and the drain of the driving thin-film transistor that are connected to the active layer; an insulating interlayer, disposed on the second metal layer, a through hole provided in the insulating interlayer, wherein the second electrode of the mini-LED is electrically connected to the drain of the driving thin-film transistor via the through hole (Examiner notes the claim language here describes typical transistor structure, shown in Fig. 7 and related description in at least ¶ [0044]).  
As to claim 18, Chen teaches the first metal layer further comprises a plurality of contact electrodes, the contact electrodes in each of the driving units comprises a first contact electrode and a second contact electrode, two ends of the first contact electrode are connected to the VDD signal end and the first electrode of the mini-LED respectively, two ends of the second contact electrode are connected to the second electrode of the mini-LED and the drain of the driving thin-film transistor respectively; or wherein the second metal layer further 
As to claim 20, Chen teaches the first metal layer 24further comprises the first capacitor electrode of the storage capacitor and the second metal layer further comprises the second capacitor electrode of the storage capacitor (Cpc in Fig. 7 and ¶ [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0043400 A1).
As to claims 5, 13 and 19, Chen teaches the first metal layer or the second metal layer is metal and the active layer is amorphous silicon (a-Si) (Metal and A-Si in ¶ [0038]). Chen is silent about the metal being copper. Copper is ubiquitous in the art as an electrode material due to 

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875